Title: To James Madison from Thomas Thompson, 30 March 1803
From: Thompson, Thomas
To: Madison, James


Letter not found. 30 March 1803, Portsmouth, New Hampshire. Acknowledged in Brent to Thompson, 12 Apr. 1803 (DNA: RG 59, DL, vol. 14), as a request for payment. Brent wrote that Thompson’s account had been adjusted at the treasury “some time since” and $211.60 would be sent to him. On 11 Jan. 1803 Thompson had written to Gallatin that he had been instructed in a letter from the State Department to move 1,009 oars intended for Algiers to the navy yard for storage. He enclosed an account and vouchers amounting to $211.60 for transport and storage (DNA: RG 217, First Auditor’s Accounts, no. 14,100). For the State Department letter, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:347 n. 1.
